Exhibit 10.13

MEMBERSHIP INTEREST TRANSFER AGREEMENT

THIS MEMBERSHIP INTEREST TRANSFER AGREEMENT (this “Agreement”) is made as of
this 31st day of August, 2009, by and between LEAF Equipment Finance Fund 4,
L.P., a Delaware limited partnership (“LEAF 4”), and LEAF Equipment Leasing
Income Fund III, L.P., a Delaware limited partnership (“LEAF III”).

BACKGROUND

A.     LEAF III owns 51% of the membership interests in LEAF Funding, LLC, a
Delaware limited liability company (“LLC”).

B.     LEAF 4 owns 49% of the membership interests in LLC.

C.     LEAF III desires to sell, and LEAF 4 desires to purchase, membership
interests of LLC in an amount equal to Eight Million Five Hundred Thousand
Dollars of Net Equity (as defined below) in LLC pursuant and subject to the
terms and conditions set forth herein. The foregoing membership interests to be
transferred from LEAF III to LEAF 4 are sometimes hereinafter called the
“Transferred Interests.”

AGREEMENT

NOW, THEREFORE, in consideration of the premises and the mutual promises and
covenants contained herein, LEAF 4 and LEAF III, intending to be legally bound,
hereby agree as follows:

1.     Sale and Purchase of Transferred Interests. Upon the terms and subject to
the conditions set forth in this Agreement, LEAF III hereby irrevocably sells,
assigns, transfers and delivers to LEAF 4, and LEAF 4 hereby purchases, all of
LEAF III’s right, title and interest in and to the Transferred Interests, free
and clear of all liens, encumbrances, security interests, pledges, options,
claims and rights of others of any nature whatsoever. As of the date hereof,
LEAF III and LEAF 4 estimate that the Transferred Interests equal 46%. As
promptly as practicable, but no later than thirty (30) days from the date
hereof, LEAF III shall deliver to LEAF 4 sufficient financial information to
determine the exact amount of the Transferred Interests and thereafter Exhibit A
to LLC’s limited liability company agreement shall be modified accordingly.

2.     Consideration. The purchase price of the Transferred Interests shall be
EIGHT MILLION FIVE HUNDRED THOUSAND DOLLARS ($8,500,000.00) (the “Purchase
Price”). The Purchase Price shall be divided by the Net Equity of LLC to
determined the exact amount of the Transferred Interests. The term “Net Equity”
shall mean the total assets of LLC less the total liabilities of LLC (excluding
derivative liabilities at fair value) as of the date hereof.



--------------------------------------------------------------------------------

3.     Costs. LEAF 4 and LEAF III shall be solely responsible for their own
respective costs and expenses (including without limitation legal and accounting
fees) incurred in connection with the transactions contemplated by this
Agreement. It is acknowledged that there will be no broker’s commission, finder
fee or similar fee payable in connection with this transaction.

4.     Further Assurance. At any time and from time to time after the date
hereof, LEAF 4 or LEAF III shall promptly execute and deliver all such further
agreements, certificates, instruments and documents, or perform such further
actions, as may be requested, in order to fully consummate the transactions
contemplated hereby regarding the sale of the Transferred Interests and carry
out the purposes and intent of this Agreement.

5.     Entire Agreement. This Agreement and the other documents referred to
herein constitute the entire agreement among the parties hereto with respect to
the subject matter hereof and supersede all other prior and contemporaneous
agreements and undertakings among the parties (whether oral or written) with
respect to its subject matter.

6.     Parties in Interest. This Agreement is binding upon, inures to the
benefit of, and is enforceable by the parties hereto, and their respective
heirs, executors, personal representatives, successors and assigns. No party
hereto may assign its or his rights or delegate its or his obligations hereunder
without the written consent of the other party hereto.

7.     Headings. The Section headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

8.     Severability. Any provision of this Agreement which is invalid, illegal,
or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective only to the extent of such invalidity, illegality or
unenforceability, without in any way affecting the remaining provisions hereof
in such jurisdiction or rendering that or any other provision of this Agreement
invalid, illegal or unenforceable in any other jurisdiction.

9.     Governing Law. This Agreement shall be construed and enforced in
accordance with, and governed by, the laws of the State of Delaware, without
giving effect to the conflict of laws provisions thereof.

10.     Waiver. No delay on the part of any party in exercising any right, power
or privilege hereunder shall operate as a waiver thereof, nor shall any waiver
on the part of any party of any right, power or privilege hereunder, or any
single or partial exercise of any right, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege hereunder.

11.     Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, and all of which together shall constitute
one and the same document. Confirmation of execution by electronic transmission
of a facsimile signature page shall be binding upon any party so confirming.

[SIGNATURES APPEAR ON FOLLOWING PAGE]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

LEAF EQUIPMENT LEASING INCOME FUND III, L.P. By: LEAF Asset Management, LLC, its
general partner By:   /s/ Crit DeMent Name:   Crit DeMent Title:   CEO

 

LEAF EQUIPMENT FINANCE FUND 4, L.P. By: LEAF Asset Management, LLC, its general
partner By:   /s/ Miles Herman Name:   Miles Herman Title:  

President and COO

 

3